— In a proceeding pursuant to CPLR article 78 to review a determination of the Town of Brookhaven Zoning Board of Appeals dated May 2, 1984, which granted area variances to Feldman-Thompson Realty Associates, the appeal is from an order of the Supreme Court, Suffolk County (Baisley, J.), dated February 25, 1982, which dismissed the appellants’ affirmative defense of the Statute of Limitations and remitted the matter to the Zoning Board of Appeals for further proceedings.
Appeal dismissed, without costs or disbursements.
No appeal lies from an intermediate order in a proceeding pursuant to CPLR article 78 in the absence of permission to appeal (CPLR 5701 [b] [1]). Bracken, J. P., Brown, Weinstein and Spatt, JJ., concur.